Citation Nr: 0320231	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  02-06 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from October 1970 to September 
1974.  He died in May 1995.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 2000 and February 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Roanoke, Virginia (RO) which denied the 
benefit sought on appeal.


REMAND

The appellant claims entitlement to service connection for 
the cause of the veteran's death.  A review of the record 
leads the Board to conclude that additional development is 
necessary in this case before proceeding with appellate 
disposition, as the record does not contain sufficient 
development to render a decision as to the appellant's claim 
at this time.

Veterans Claims Assistance Act of 2000

Review of the claims file does not reflect that the appellant 
was properly advised of the changes brought about by the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) (VCAA), which was signed 
into law on November 9, 2000.  The VCAA includes an enhanced 
duty on the part of VA to notify claimants as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefines the obligations of VA 
with respect to its duty to assist claimants in the 
development of their claims.  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
appellant what is needed to substantiate this claim.  At no 
time did the RO send a letter to the appellant telling her 
what was needed to substantiate the claim and whose 
responsibility it would be to obtain such evidence.  Rather, 
the RO merely provided citation to 38 C.F.R. § 3.159, the 
current regulation implementing the VCAA, in the statement of 
the case (SOC).  The Board cannot correct this deficiency.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In the particular 
circumstances of this case, as discussed in more detail 
below, notice to the appellant is crucial.

As a result of the change in the law brought about by the 
VCAA and the lack of proper notification of that change to 
the appellant, the Board is constrained to remand this case 
for compliance with the notice and duty to assist provisions 
contained in this law.  

Theory of entitlement/evidentiary development

The Board observes that the RO only considered the 
appellant's claim for service connection for the cause of the 
veteran's death under the theory of Agent Orange exposure.  
The Board acknowledges that the appellant's theory in 
asserting entitlement to service connection for the cause of 
the veteran's death was that the veteran's fatal esophageal 
cancer was caused by exposure to Agent Orange during his 
service in Vietnam and that she submitted a medical opinion 
from one of the veteran's medical providers, which suggested 
such a link.  However, the RO did not consider all possible 
theories for service connection for the cause of the 
veteran's death, in particular, and most importantly, direct 
service connection under 38 C.F.R. § 3.312.  See 38 U.S.C.A. 
§ 5103A(a).   See also VA ADJUDICATION PROCEDURE MANUAL M21-1 
(MANUAL 21-1), Part III, Chapter 1.  


The United States Court of Appeals for the Federal Circuit 
has held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir.1994).  That is because the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act does not 
preclude a veteran from establishing direct service 
connection with proof of actual direct causation (proof that 
exposure during service caused the disease that appeared 
years later).  Id.

In this regard, the Board notes that the veteran's death 
certificate lists the veteran's immediate cause of death as 
esophageal carcinoma, as a consequence of generalized 
carcinomatosis, due to chronic gastroesophageal reflux 
disease.  However, the RO failed to obtain the veteran's 
service medical records, which may have indicated whether the 
veteran had any related symptomatology or diagnoses during 
his military service.  As the VA has a duty to request all 
available and relevant records from federal agencies, 
including service medical records, the Board finds that a 
search for any additional service medical records should be 
completed by the RO.  See 38 C.F.R. § 3.159(c)(2), (c)(3).

In addition, it appears that the RO did not make a 
"reasonable effort" to obtain the veteran's service 
personnel records, morning reports, or any other relevant 
records pertaining to the veteran's active military service 
from the National Personnel Records Center (NPRC).  If the RO 
did make a reasonable effort to obtain the veteran's service 
records, but such records were unavailable, the claims file 
is nonetheless void of all indications that it is certain 
that such records do not exist or that further attempts at 
obtaining such records would be futile.  See 38 U.S.C.A. 
§ 5103A(b).  These records may have clarified the location(s) 
of the veteran's foreign service and confirmed any service in 
Vietnam.  See 38 C.F.R. § 3.313 (defining service in 
Vietnam).  See also 38 C.F.R. § 3.159(c)(2), (c)(3).  Even if 
a veteran does not have a disease listed at 38 C.F.R. § 
3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f) (West 
2002).

Likewise, the RO did not obtain of the veteran's private or 
VA medical records for treatment for gastrointestinal 
complaints, symptoms, or disorders from his discharge from 
service in 1974 to his death in 1995.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  See also VAOPGCPREC 12-95, 60 
Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually before the AOJ, may constitute clear and 
unmistakable error....").  The Board notes a 1994 notation in 
a medical record submitted by the appellant that the veteran 
had been experiencing severe reflux symptoms for 15-20 years, 
which indicates the possibility such symptoms had existed 
since his military service.  As these records are relevant to 
the appellant's claim for service connection for the cause of 
the veteran's death, the RO should associate any relevant 
treatment records with the claims file.

Therefore, it is the Board's opinion that in order to give 
the appellant every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
appellant is expected to provide in 
support of the claim and the evidence, if 
any, that the RO will obtain for her.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter, must comply with 
the holdings of Disabled American 
Veterans v. Secretary of Veterans 
Affairs, supra. 

In particular, this notice should advise 
the appellant of the need to inform VA of 
where the veteran received VA and/or 
private treatment for any of the 
conditions that led to his death 
(gastrointestinal disorders and his 
esophageal cancer) between 1974 and 1995.  
In particular, the appellant should 
complete a release authorizing VA to 
request the veteran's treatment records 
from Dr. Charles Gabe.  The RO should 
then obtain any referenced records.

2.  Inform the appellant that she should 
contact Dr. Gabe and request that he 
expand on his September 2000 letter.  In 
particular, she should ask that physician 
to provide a medical rationale for his 
opinion and discuss any other possible 
etiology for the veteran's cancer.

3.  Request the veteran's service medical 
records and service personnel records 
from the appropriate federal agencies, 
including the National Personnel Records 
Center (NPRC).  If no service records can 
be found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

4.  Following the completion of the 
aforementioned items and the receipt of 
the veteran's medical records, refer the 
veteran's claims file for a VA medical 
opinion as to the relationship, if any, 
between the cause of the veteran's death 
and his military service, to include the 
alleged exposure to Agent Orange.  In 
doing so, the physician should discuss 
the opinion by Dr. Charles Gabe.

5.  Then, readjudicate this claim.  If 
the benefit sought is not granted, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise her that the conduct of the efforts as directed in 
this remand, as well as any other development directed by the 
RO, is necessary for a comprehensive and correct adjudication 
of her claim.  38 C.F.R. § 3.655(b).  The appellant's 
cooperation in the RO's efforts is both critical and 
appreciated.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




